Citation Nr: 1029446	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  02-05 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a rash of the 
groin area.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In September 2003, the Veteran presented testimony at a personal 
hearing conducted at the Montgomery RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The matters on appeal were remanded in April 2004, June 2006, and 
January 2009 for further development.  Most recently in January 
2009, the issues were remanded to afford the Veteran proper 
notice, based upon new Court precedent.  

New and material evidence having been received, the issues of 
entitlement to service connection for a cervical spine disorder 
and a rash of the groin area are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an October 1989 rating decision, the RO denied service 
connection for sinusitis.  Although provided notice of this 
decision in November 1989, the Veteran did not perfect an appeal 
thereof.

2.  Since the October 1989 final decision, new and material 
evidence sufficient to support reopening the final decision which 
denied service connection for sinusitis has not been received.   

3.  In a March 1989 rating decision, the RO denied service 
connection for neck pain.  Although provided notice of this 
decision in April 1989, the Veteran did not perfect an appeal 
thereof.

4.  Since the March 1989 final decision, evidence has been 
received which bears directly and substantially upon the claim 
for a cervical spine disability.  The new evidence, when 
considered by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim for a cervical spine 
disability.  

5.  In a March 1989 rating decision, the RO denied service 
connection for a rash in the groin area.  Although provided 
notice of this decision in April 1989, the Veteran did not 
perfect an appeal thereof.

6.  Since the March 1989 final decision, evidence has been 
received which bears directly and substantially upon the claim 
for a rash in the groin area.  The new evidence, when considered 
by itself or in connection with evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for a rash in the groin area.  





CONCLUSIONS OF LAW

1.  The October 1989 RO decision denying the claim for service 
connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received after the October 1989 RO decision is not 
new and material, and the claim for service connection for 
sinusitis is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a) 
(1998), 3.159 (2009).  

3.  The March 1989 RO decision denying the claim for service 
connection for neck pain is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received after the March 1989 RO decision is new and 
material, and the claim for service connection for a cervical 
spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a) (1998), 3.159 (2009).  

5.  The March 1989 RO decision denying the claim for service 
connection for a rash in the groin is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

6.  Evidence received after the March 1989 RO decision is new and 
material, and the claim for service connection for a rash in the 
groin is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a) (1998), 3.159 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As noted above, 
the appeal was previously remanded for particular notice as to 
the evidence and information that is necessary to reopen the 
previously-denied claims, including an explanation as to the 
reason each claim had been denied.  Such a notice was provided in 
February 2009.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Legal criteria

As explained in more detail in the January 2009 remand, service 
connection for the disabilities at issue was initially denied in 
March 1989 and October 1989 rating decisions.  The Veteran did 
not perfect an appeal as to either decision and they thus became 
final one year after he was notified of each decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran submitted his request to reopen his claims for 
service connection for a cervical spine disorder, sinusitis, and 
a rash of the groin area in December 1998.  The RO reviewed his 
applications to reopen and in rating decisions dated in February 
1999 and May 1999 found them to be not well grounded.  The 
February 1999 and May 1999 rating decisions were readjudicated by 
the RO on its own motion in January 2002.  In VAOGCPREC 3-2001, 
the General Counsel explained that in response to the Veterans 
Claims Assistance Act of 2000, the Secretary of Veterans Affairs 
shall readjudicate claims that were denied on the basis that they 
were not well grounded as if the denial had not been made.  
Accordingly, the February and May 1999 denials were essentially 
superseded by the January 2002 denial, which the Veteran 
appealed.  Accordingly, the March and October 1989 decisions are 
the last final denials.   

For this rather complicated reason, the older regulation found at 
38 C.F.R. § 3.156 (1998) defining new and material evidence is 
applicable to the Veteran's claims.  This regulations stated that 
new and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

Sinusitis

The claim for sinusitis was denied in an October 1989 rating 
decision.  The decision noted that the Veteran had been treated 
for sinusitis during service.  However, in June 1974, an oral 
surgeon indicated that there was no evidence of sinus disease.  
The decision determined that since nothing since that time had 
been said about the sinuses, it must be concluded that the sinus 
condition for which the Veteran was initially treated was acute 
and transitory.  

The Veteran was notified of this denial in November 1989.  
Because the Veteran did not appeal the decision, it is final and 
not subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  In December 1998, the Veteran 
filed claims to reopen.  As noted, despite the finality of a 
prior adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is furnished 
with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (1998).

The evidence associated with the Veteran's claims file subsequent 
to the October 1989 decision includes VA and private records as 
well as various statements submitted by the Veteran, and his 
hearing testimony.  

The Veteran's claim for sinusitis was denied in October 1989 
because there was no evidence of a chronic disability involving 
sinusitis.  Although the Veteran had experienced acute and 
transitory sinus infections during service, there was no 
diagnosis of a chronic disability and no continuity of 
symptomatology since the Veteran's in-service sinusitis.  The 
Board notes that there are post-service medical records that 
reflect individual diagnoses of sinusitis and others that do not.  
For example, a September 1994 private treatment record from 
P.W.C. indicated that the Veteran had recurrent sinusitis and was 
on Sudafed and private treatment records dated from 2003 to 2004 
from Dr. J.H.W. reflected that the Veteran sought follow up for 
sinusitis.  This evidence is new in that it was not previously of 
record.  However, the newer medical records do not relate to the 
basis the claim was previously denied, that no chronic sinusitis 
was shown.  Moreover, the newer medical records do not serve to 
demonstrate continuity of symptomatology during the ten years 
between the Veteran's discharge from service and the October 1989 
denial.  Thus, the newly-submitted evidence is not new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
(1998), and does not support reopening the Veteran's claim of 
service connection for sinusitis.

Cervical spine and groin rash

As previously indicated, a March 1989 rating decision denied the 
claims for neck pain and a rash in the groin area.  The rating 
decision noted that the service treatment records were negative 
for neck pain.  During the February 1989 VA examination, the 
Veteran reported experiencing neck pain after jumping from a 14 
foot tower into sand fifteen years earlier.  However, service 
connection was denied for neck pain since no chronic pathology 
could be found on current examination.  Regarding the claim for a 
rash in the groin area, it was noted that the Veteran was treated 
for a rash in the groin three times during service, the last in 
August 1975.  However, there were no findings of such on the 
separation examination.  The February 1989 VA examination showed 
mild scaling in the inguinoscrotal area.  Service connection was 
denied because there was no showing of a rash in the groin since 
1975 and a chronic rash was not shown by the evidence of record.  

The Veteran was notified of these denials in April 1989.  Because 
the Veteran did not appeal the decisions, they are final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  In December 1998, the Veteran 
filed claims to reopen.  As noted, despite the finality of a 
prior adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is furnished 
with respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (1998).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1989 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final rating decisions is new and material within the 
meaning of 38 C.F.R. § 3.156(a) (1998).  

The evidence associated with the Veteran's claims file subsequent 
to the March 1989 decision includes VA and private records as 
well as various statements submitted by the Veteran, and his 
hearing testimony.  Beginning with the Veteran's claim for neck 
pains, now recharacterized as a cervical spine disorder, the 
Board observes that the claim was denied in part because there 
was no chronic pathology found on current examination.  However, 
in a March 1989 VA examination that appears to have not been 
associated with the claims file at the time of the March 1989 
denial, the Veteran was diagnosed with mild degenerative 
arthritis of the cervical spine.  This evidence is new in that it 
was not previously of record.  Moreover, this evidence relates to 
the basis the claim was previously denied, that a current 
cervical spine disability did not exist.  Further, this evidence 
by itself is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  For this reason, the Board finds that the additional 
evidence received since 1989 warrants a reopening of the 
Veteran's claim of service connection for cervical spine 
disability, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a) (1998).

Turning to the claim for a groin rash, the Board observes that 
the claim was denied in part because there was no showing of a 
rash in the groin since 1975 and a chronic rash was not shown by 
the evidence of record at that time.  The Board notes that since 
the March 1989 denial, the Court of Appeals for Veterans Claims 
and the Federal Circuit have emphasized the role of lay evidence 
when analyzing whether the criteria for service connection have 
been met.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  The Courts have indicated that in some 
circumstances, the presence of a disorder is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  In this regard, the Veteran contends that he has had a 
groin rash since service.  During his September 2003 hearing, the 
Veteran testified that he uses over the counter medications to 
treat his rash, which has been constant since service.  He added 
that the medication controls the rash.  Further, the Veteran 
stated that the rash is worse in the summer and winter because it 
is moist.  The Board concludes that this evidence which describes 
when the groin rash manifests is new in that it was not 
previously of record.  As the Veteran is competent to report the 
presence of rash symptoms in his groin, the evidence relates to 
the basis the claim was previously denied, that the Veteran had 
not experienced a groin rash since service.  Moreover, for 
purposes of reopening the claim, the credibility of the Veteran's 
testimony is presumed.  See Justus, 3 Vet. App. at 513.  This 
evidence by itself is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).  Thus, for the above reasons, the Board finds 
that the additional evidence received since 1989 warrants a 
reopening of the Veteran's claim of service connection for a rash 
in the groin, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) (1998).


ORDER

The application to reopen a previously-denied claim for 
entitlement to service connection for sinusitis is denied.

New and material evidence has been received and the application 
to reopen a previously-denied claim for entitlement to service 
connection for a cervical spine disorder is granted.

New and material evidence has been received and the application 
to reopen a previously-denied claim for entitlement to service 
connection for a rash of the groin area is granted.


REMAND

Having reopened the Veteran's claims for service connection for a 
cervical spine disability and a rash of the groin area, the Board 
must now determine whether the reopened claims may be granted on 
the merits, de novo.  

Beginning with the claim for entitlement to service connection 
for a cervical spine disability, the Veteran contends that he has 
a cervical spine disability that is related to his service.  The 
Board observes that in February and March 1989 VA examination 
reports, the Veteran reported that he began experiencing problems 
with his neck after parachute jumping.  He added that the neck 
pain occurred intermittently.  He also recalled hitting his head 
against an object when getting up from bed while in the service.  
The diagnosis was mild degenerative arthritis of the cervical 
spine.  The more recent evidence of record indicates that the 
Veteran continues to report neck pain.  A December 2009 private 
treatment record from N.C. reflects a diagnosis of cervical 
radiculitis. 

The service treatment records are absent for complaints, 
treatment, findings, or diagnoses of a cervical disorder.  
Nevertheless, the Veteran is competent to report that he began 
experiencing neck pain after parachute jumping during service, 
and that he hit his head when getting out of bed.  He is also 
competent to report that he experienced neck pain intermittently 
since these incidents.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The Veteran 
has consistently reported these events and the Board currently 
has no reason to doubt the credibility of these incidents.  

Thus, as there is competent and credible evidence of a possible 
in-service injury (parachute jumps and hitting head on an 
object), competent and credible reports of intermittent neck pain 
since these events, and a current diagnosis of a cervical spine 
disability, a remand is necessary to afford the Veteran a VA 
examination for the purpose of identifying any linkage between 
the currently-shown disability and service.  38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for a rash in the groin, the 
service treatment records show treatment for a fungus in the 
crotch in April 1975 and tinea cruris in July 1975.  There were 
no reports of findings of such on the February 1979 separation 
examination and report of medical history.  

During the February 1989 VA examination, the Veteran reported 
having a rash in the groin area since his overseas service.  He 
used various ointments which gave him some relief.  Upon 
examination, mild scaling in the inguinoscrotal area was noted.  

The Veteran has continued to report experiencing a rash in the 
groin area.  During his hearing, he testified that the rash is 
worse in summer when it is moist.  The Board concludes that the 
Veteran's contentions that he has experienced a rash since 
service in his groin area are competent and credible, as they 
have been consistent since his initial claim in December 1988.  
Accordingly, as there is evidence of a fungus in the groin area 
during service and competent and credible evidence of a rash 
which is capable of lay observation since service, a remand is 
necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with updated notice of the information and 
evidence necessary to substantiate his claims 
for service connection for a cervical spine 
disability and a groin rash.

2.  Schedule the Veteran for VA examinations 
to evaluate his claims for service connection 
for a cervical spine disability and a groin 
rash.  A copy of the claims folder and this 
REMAND must be made available to the 
examiners in conjunction with the 
examinations.  The examination reports must 
include responses to each of the following 
items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a cervical spine disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current cervical spine disability is causally 
or etiologically related to parachute jumping 
and hitting his head on an object after 
getting up from his bunk during service 
(February 1973 to February 1979) as opposed to 
its being more likely due to some other factor 
or factors.  

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a groin rash.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current groin rash is causally or 
etiologically related to the findings of 
fungus and tinea cruris during his overseas 
service in1975 as opposed to its being more 
likely due to some other factor or factors.  
To the extent possible, the examination should 
be scheduled at a time when the groin rash is 
manifesting.  

 (The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1, copies of all pertinent records 
in the appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


